1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“a laser delivery assembly” in claims 1 at line 3 and claim 10 at line 2 without supporting the structure for sensing “an instantaneous direction of the process path relative to a direction of a crystalline plane of the substrate defines a process path angle; and without supporting the structure to “selectively rotate at least one of the waveplate or the substrate to control a polarization angle of the laser beam based on (i) an instantaneous direction of polarization of the laser beam and (ii) the process path angle” wherein the spec discloses only “optics 106, a laser motion device 108, and a base 110” 
	“a laser delivery assembly” in claims 19 at line 3 without supporting the structure “to selectively rotate at least one of the waveplate or the substrate to control a polarization angle of the laser beam based on (i) an instantaneous direction of polarization of the laser beam, (ii) an instantaneous direction of the process path, and (111) a direction of a crystalline plane of the substrate” (claim 19 at lines 7-11) wherein the spec discloses only “optics 106, a laser motion device 108, and a base 110” (Para. 23, lines 4-6) which is not the structure of the function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 19 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1 at lines 8-11, the structure to “selectively rotate at least one of the waveplate or the substrate to control a polarization angle of the laser beam based on (i) an instantaneous direction of polarization of the laser beam and (ii) the process path angle” is not supported in the specification. 
 In claim 10 at lines 8-11, the structure to “selectively rotate at least one of the waveplate or the substrate to control a polarization angle of the laser beam based on (i) an instantaneous direction of polarization of the laser beam and (ii) the process path angle” is not supported in the specification. 
In claims 19 at line 3, the structure “to selectively rotate at least one of the waveplate or the substrate to control a polarization angle of the laser beam based on (i) an instantaneous direction of polarization of the laser beam, (ii) an instantaneous direction of the process path, and (iii) a direction of a crystalline plane of the substrate” is not supported in the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 10, 19 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 at lines 8-11, it is not clear what the structure to “selectively rotate at least one of the waveplate or the substrate to control a polarization angle of the laser beam based on (i) an instantaneous direction of polarization of the laser beam and (ii) the process path angle” (claim 1 at lines 8-11) is in the specification. 
In claim 10 at lines 8-11, it is not clear what the structure to “selectively rotate at least one of the waveplate or the substrate to control a polarization angle of the laser beam based on (i) an instantaneous direction of polarization of the laser beam and (ii) the process path angle” is in the specification. 
In claims 19 at line 3, it is not clear what the structure “to selectively rotate at least one of the waveplate or the substrate to control a polarization angle of the laser beam based on (i) an instantaneous direction of polarization of the laser beam, (ii) an instantaneous direction of the process path, and (iii) a direction of a crystalline plane of the substrate” is in the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Allegre (University of Liverpool, PhD Thesis, Advanced polarization control for optimizing ultrafast laser micro-processing, Feb 2013) in view of Kajikawa (US 2012/0261453).

	Regarding claim 1, Allegre discloses
A laser system (Advanced polarization control for optimizing ultrafast laser micro-processing, title,
Figs. 3.1, 4.2

    PNG
    media_image1.png
    384
    784
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    517
    766
    media_image2.png
    Greyscale
) 
comprising:

a laser (a femtosecond laser (Clark-MXR CPA2010, with a minimum pulse width of 160fs, 775nm central wavelength, spectral bandwidth of 5nm, 1mJ maximum pulse energy, 1kHz repetition rate and horizontal linear polarization); Page 59, Section 3.2, lines 1-3, Fig. 3.1) configured to provide a laser beam (The output from a femtosecond laser; Page 59, Section 3.2, line 1, Fig. 3.1); and

a laser delivery assembly (element between “Clark-MXR CPA2010” and “Mirror 2”; Fig. 3.1) including a waveplate (a halfwave-plate, /2 plate; Page 59, Section 3.2, line 4, Fig. 3.1);

wherein the laser delivery assembly is positioned to receive the laser beam from the laser and direct the laser beam toward a substrate (380μm thick, type 302 (austenitic chromium-nickel alloy) stainless steel samples; Page 62, Section 3.4, line 7) to facilitate forming a separation line (the line of “the programmed beam path”; Page 62, Section 3.4, lines 3-4) within the substrate along a process path (the programmed beam path; Page 62, Section 3.4, lines 3-4);

wherein an instantaneous direction (the tangential vector to “the programmed beam path”; Page 62, Section 3.4, lines 3-4) of the process path relative to a direction (the horizontal axis of “380μm thick, type 302 (austenitic chromium-nickel alloy) stainless steel samples”; Page 62, Section 3.4, line 7, Fig. 3.4

    PNG
    media_image3.png
    334
    761
    media_image3.png
    Greyscale
) of the substrate defines a process path angle (an attitude angle, with respect to the horizontal axis of the stainless steel sample, of the tangential vector on the dashed-line circle in Fig. 3.4: (a) to “the programmed beam path”; Page 62, Section 3.4, lines 3-4, Fig. 3.4 ); and

wherein the laser delivery assembly is configured to selectively (driven by a programmable, DC-balanced, periodic voltage signal from a function generator (Tektronix AFG3021B); Page 59, Section 3.2, line 10-11, Fig. 3.1) rotate at least one (a halfwave-plate, /2 plate; Page 59, Section 3.2, line 4, Fig. 3.1) of the waveplate or the substrate to control a polarization angle (this vertical phase shift as p; Page 78, line 6, Fig. 4.2) of the laser beam based on (i) an instantaneous direction (the direction of its polarization rotated by an angle of relative to that of the incident polarization; Page 81, Section 4.2.4.3, line 3, Fig. 4.3

    PNG
    media_image4.png
    437
    791
    media_image4.png
    Greyscale
) of polarization (its polarization; Page 81, Section 4.2.4.3, line 3, Fig. 4.3) of the laser beam and (ii) the process path angle.

	Allegre discloses “a direction of the substrate” as mapped above, but is silent regarding
a direction of a crystalline plane of the substrate

	However Kajikawa discloses, in the same field for “Laser scribe Processing Method” (title, Fig. 2

    PNG
    media_image5.png
    528
    643
    media_image5.png
    Greyscale
), 
a direction (a direction from the “directions of splitting along the cleavage plane of the target substance Q”; P55:5-7, Fig. 2) of a crystalline plane (“the cleavage plane” from “directions of splitting along the cleavage plane of the target substance Q”; P55:5-7, Fig. 2) of the substrate (a crystalline hard and brittle material such as sapphire Q; P55:2-3, 7)

	The advantage of using Kajikawa’s “directions of splitting along the cleavage plane of the crystalline hard and brittle material such as sapphire Q” is to make use of the well-known fact that a crystalline hard and brittle material has crystalline boundary-planes and a crack propagates very easily 
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Allegre with Kajikawa by replacing Allegre’s machining stainless steel sample without considering a crystalline plane with Kajikawa’s “directions of splitting along the cleavage plane of the crystalline hard and brittle material such as sapphire Q” in order to make use of the well-known fact that a crystalline hard and brittle material has crystalline boundary-planes and a crack propagates very easily along the crystalline boundary plane with minimal force so that the energy to split the crystalline hard and brittle material can be minimized by splitting along the crystalline boundary plane of the crystalline hard and brittle material similar to obtaining a stone slab out of a stone bed in a quarry when the applicable force is limited and the crystalline hard and brittle material must be split by the applicable force. 

	Regarding claim 2, Allegre in view of Kajikawa discloses
wherein the laser delivery assembly (Allegre: element between “Clark-MXR CPA2010” and “Mirror 2”; Fig. 3.1) is configured to selectively (Allegre: driven by a programmable, DC-balanced, periodic voltage signal from a function generator (Tektronix AFG3021B); Page 59, Section 3.2, line 10-11, Fig. 3.1) rotate the at least one (Allegre: a halfwave-plate, /2 plate; Page 59, Section 3.2, line 4, Fig. 3.1) of the waveplate (Allegre: a halfwave-plate, /2 plate; Page 59, Section 3.2, line 4, Fig. 3.1) or the substrate such that the polarization angle (Allegre: this vertical phase shift as p; Page 78, line 6, Fig. 4.2) and the process path angle (Allegre: an attitude angle, with respect to the horizontal axis of the stainless steel sample, of the tangential vector on the dashed-line circle in Fig. 3.4: (a) to “the programmed beam path”; Page 62, Section 3.4, lines 3-4, Fig. 3.4 ) are the same (Allegre: the horizontal direction of white “beam path” parallel with the horizontal “yellow double arrow of the s-polarization”; Table 3.3

    PNG
    media_image6.png
    400
    778
    media_image6.png
    Greyscale
) along at least a portion (Allegre: the horizontally white segment; Table 3.3) of the process path such that the instantaneous direction (Allegre: the tangential vector to “the programmed beam path”; Page 62, Section 3.4, lines 3-4) of the process path and the instantaneous direction (Allegre: the direction of its polarization rotated by an angle of relative to that of the incident polarization; Page 81, Section 4.2.4.3, line 3, Fig. 4.3) of polarization are parallel (Allegre: the horizontal direction of white “beam path” parallel with the horizontal “yellow double arrow of the s-polarization”; Table 3.3).

	Regarding claim 3, Allegre in view of Kajikawa discloses
wherein the laser delivery assembly (Allegre: element between “Clark-MXR CPA2010” and “Mirror 2”; Fig. 3.1) is configured to selectively (Allegre: driven by a programmable, DC-balanced, periodic voltage signal from a function generator (Tektronix AFG3021B); Page 59, Section 3.2, line 10-11, Fig. 3.1) rotate the at least one (Allegre: a halfwave-plate, /2 plate; Page 59, Section 3.2, line 4, Fig. 3.1) of the waveplate (Allegre: a halfwave-plate, /2 plate; Page 59, Section 3.2, line 4, Fig. 3.1) or the substrate (Allegre: this vertical phase shift as p; Page 78, line 6, Fig. 4.2) and the process path angle (Allegre: an attitude angle, with respect to the horizontal axis of the stainless steel sample, of the tangential vector on the dashed-line circle in Fig. 3.4: (a) to “the programmed beam path”; Page 62, Section 3.4, lines 3-4, Fig. 3.4 ) are different (Allegre: the vertical “Direction of scanning” in Fig. 3.3 perpendicular to the double black arrow in Fig. 3.3

    PNG
    media_image7.png
    524
    766
    media_image7.png
    Greyscale
) along at least a portion (Allegre: the vertical “Direction of scanning” in Fig. 3.3) of the process path such that the instantaneous direction (Allegre: the tangential vector to “the programmed beam path”; Page 62, Section 3.4, lines 3-4) of the process path and the instantaneous direction (Allegre: the direction of its polarization rotated by an angle of relative to that of the incident polarization; Page 81, Section 4.2.4.3, line 3, Fig. 4.3) of polarization are non-parallel (Allegre: the vertical “Direction of scanning” in Fig. 3.3 perpendicular to the double black arrow in Fig. 3.3).

Regarding claim 4, Allegre in view of Kajikawa discloses 
wherein the separation line (Allegre: the horizontal and vertical lines of white “beam path”; Table 3.3

    PNG
    media_image6.png
    400
    778
    media_image6.png
    Greyscale
) includes a plurality of laser-induced channels (Allegre: “cross-shaped cutting”; Table 3.3) positioned at a plurality of spaced apart locations (Allegre: the vertical and horizontal locations of “cross-shaped cutting”; Table 3.3).

	Regarding claim 5, Allegre in view of Kajikawa discloses 
wherein the laser system is configured to selectively (Allegre: driven by a programmable, DC-balanced, periodic voltage signal from a function generator (Tektronix AFG3021B); Page 59, Section 3.2, line 10-11, Fig. 3.1) rotate the at least one of the waveplate (Allegre: a halfwave-plate, /2 plate; Page 59, Section 3.2, line 4, Fig. 3.1) or the substrate (Allegre: 380μm thick stainless steel samples; Page 69, Section 3.5, lines 2-1 from the end) based on (1) the instantaneous direction (Allegre: the direction of its polarization rotated by an angle of relative to that of the incident polarization; Page 81, Section 4.2.4.3, line 3, Fig. 4.3) of polarization of the laser beam (Allegre: The output from a femtosecond laser; Page 59, Section 3.2, line 1, Fig. 3.1) and (ii) the process path angle (Allegre: an attitude angle, with respect to the horizontal axis of the stainless steel sample, of the tangential vector on the dashed-line circle in Fig. 3.4: (a) to “the programmed beam path”; Page 62, Section 3.4, lines 3-4, Fig. 3.4 ) of the instantaneous direction (Allegre: the tangential vector to “the programmed beam path”; Page 62, Section 3.4, lines 3-4) of the process path relative to the direction (Kajikawa: a direction from the “directions of splitting along the cleavage plane of the target substance Q”; P55:5-7, Fig. 2) of the crystalline plane (Kajikawa: “the cleavage plane” from “directions of splitting along the cleavage plane of the target substance Q”; P55:5-7, Fig. 2) of the substrate (Allegre: 380μm thick stainless steel samples; Page 69, Section 3.5, lines 2-1 from the end) to prevent (Kajikawa: without making the directions of splitting; P56:10-12) the formation of microcracks (Kajikawa: cracks; P76:2) between adjacent laser-induced channels (Kajikawa: the processing marks; P76:6).

	Regarding claim 6, Allegre in view of Kajikawa discloses 
wherein the laser system is configured to selectively (Allegre: driven by a programmable, DC-balanced, periodic voltage signal from a function generator (Tektronix AFG3021B); Page 59, Section 3.2, line 10-11, Fig. 3.1) rotate the at least one of the waveplate (Allegre: a halfwave-plate, /2 plate; Page 59, Section 3.2, line 4, Fig. 3.1) or the substrate (Allegre: 380μm thick stainless steel samples; Page 69, Section 3.5, lines 2-1 from the end) based on (i) the instantaneous direction (Allegre: the direction of its polarization rotated by an angle of relative to that of the incident polarization; Page 81, Section 4.2.4.3, line 3, Fig. 4.3) of polarization of the laser beam (Allegre: The output from a femtosecond laser; Page 59, Section 3.2, line 1, Fig. 3.1) and (ii) the process path angle (Allegre: an attitude angle, with respect to the horizontal axis of the stainless steel sample, of the tangential vector on the dashed-line circle in Fig. 3.4: (a) to “the programmed beam path”; Page 62, Section 3.4, lines 3-4, Fig. 3.4 ) of the instantaneous direction (Allegre: the tangential vector to “the programmed beam path”; Page 62, Section 3.4, lines 3-4) of the process path relative to the direction (Kajikawa: a direction from the “directions of splitting along the cleavage plane of the target substance Q”; P55:5-7, Fig. 2) of the crystalline plane (Kajikawa: “the cleavage plane” from “directions of splitting along the cleavage plane of the target substance Q”; P55:5-7, Fig. 2) of the substrate to cause (Kajikawa: splitting; P55:6) the formation (Kajikawa: cracks formed; P76:2) of microcracks (Kajikawa: cracks; P76:2) between adjacent laser- induced channels (Kajikawa: the processing marks; P76:6).

	Regarding claim 7, Allegre in view of Kajikawa discloses
wherein the laser delivery assembly (Allegre: element between “Clark-MXR CPA2010” and “Mirror 2”; Fig. 3.1) includes a motion device (Kajikawa: the device for “adjusting the angle formed by the direction of the crystallographic axis S with respect to the electric field direction of the laser beam P”; P52:8-10) positioned to facilitate rotating the waveplate (Allegre: a halfwave-plate, /2 plate; Page 59, Section 3.2, line 4, Fig. 3.1).

	Regarding claim 8, Allegre in view of Kajikawa discloses
wherein the laser delivery assembly (Allegre: element between “Clark-MXR CPA2010” and “Mirror 2”; Fig. 3.1) includes a base (Kajikawa: a stage 2; P43:3, Fig. 2) configured to support the substrate (Allegre: 380μm thick stainless steel samples; Page 69, Section 3.5, lines 2-1 from the end), wherein the base is at least one (Allegre: “4-axis stage”; Fig. 3.1) of a movable base (Allegre: “4-axis stage”; Fig. 3.1) or a stationary base (Kajikawa: a stage 2; P43:3, Fig. 2).

	Regarding claim 9, Allegre in view of Kajikawa discloses
the substrate (Kajikawa: a crystalline hard and brittle material such as sapphire Q; P55:2-3, 7) is at least partially transparent (Kajikawa: the transparency of “a crystalline hard and brittle material such as sapphire Q”; P55:2-3, 7) to the laser beam (Kajikawa: a laser beam P; P42:3-4, Fig. 32).

	Regarding claim 10, Allegre discloses
A laser system (Advanced polarization control for optimizing ultrafast laser micro-processing, title,
Figs. 3.1, 4.2

    PNG
    media_image1.png
    384
    784
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    517
    766
    media_image2.png
    Greyscale
) comprising:

a laser delivery assembly (element between “Clark-MXR CPA2010” and “Mirror 2”; Fig. 3.1) including a waveplate (a halfwave-plate, /2 plate; Page 59, Section 3.2, line 4, Fig. 3.1);

wherein the laser delivery assembly is positioned to receive a laser beam (The output from a femtosecond laser; Page 59, Section 3.2, line 1, Fig. 3.1) from a laser (a femtosecond laser (Clark-MXR CPA2010, with a minimum pulse width of 160fs, 775nm central wavelength, spectral bandwidth of 5nm, 1mJ maximum pulse energy, 1kHz repetition rate and horizontal linear polarization); Page 59, Section 3.2, lines 1-3, Fig. 3.1) and direct the laser beam toward a substrate (380μm thick stainless steel samples; Page 69, Section 3.5, lines 2-1 from the end) to facilitate forming a separation line (the line of “the programmed beam path”; Page 62, Section 3.4, lines 3-4) within the substrate along a process path (the programmed beam path; Page 62, Section 3.4, lines 3-4);

wherein an instantaneous direction (the tangential vector to “the programmed beam path”; Page 62, Section 3.4, lines 3-4) of the process path relative to a direction of the substrate defines a process path angle (an attitude angle, with respect to the horizontal axis of the stainless steel sample, of the tangential vector on the dashed-line circle in Fig. 3.4: (a) to “the programmed beam path”; Page 62, Section 3.4, lines 3-4, Fig. 3.4); and

wherein the laser delivery assembly is configured to selectively (driven by a programmable, DC-balanced, periodic voltage signal from a function generator (Tektronix AFG3021B); Page 59, Section 3.2, line 10-11, Fig. 3.1) rotate at least one of the waveplate or the substrate to control a polarization angle (this vertical phase shift as p; Page 78, line 6, Fig. 4.2) of the laser beam based on (i) an instantaneous direction (the direction of its polarization rotated by an angle of relative to that of the incident polarization; Page 81, Section 4.2.4.3, line 3, Fig. 4.3) of polarization of the laser beam and (ii) the process path angle.

	Allegre discloses “a direction of the substrate” as mapped above, but is silent regarding
a direction of a crystalline plane of the substrate

	However Kajikawa discloses, in the same field for “Laser scribe Processing Method” (title, Fig. 2

    PNG
    media_image5.png
    528
    643
    media_image5.png
    Greyscale
), 
a direction (a direction from the “directions of splitting along the cleavage plane of the target substance Q”; P55:5-7, Fig. 2) of a crystalline plane (“the cleavage plane” from “directions of splitting along the cleavage plane of the target substance Q”; P55:5-7, Fig. 2) of the substrate (a crystalline hard and brittle material such as sapphire Q; P55:2-3, 7)

	The advantage of using Kajikawa’s “directions of splitting along the cleavage plane of the crystalline hard and brittle material such as sapphire Q” is to make use of the well-known fact that a crystalline hard and brittle material has crystalline boundary-planes and a crack propagates very easily 
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Allegre with Kajikawa by replacing Allegre’s machining stainless steel sample without considering a crystalline plane with Kajikawa’s “directions of splitting along the cleavage plane of the crystalline hard and brittle material such as sapphire Q” in order to make use of the well-known fact that a crystalline hard and brittle material has crystalline boundary-planes and a crack propagates very easily along the crystalline boundary plane with minimal force so that the energy to split the crystalline hard and brittle material can be minimized by splitting along the crystalline boundary plane of the crystalline hard and brittle material similar to obtaining a stone slab out of a stone bed in a quarry when the applicable force is limited and the crystalline hard and brittle material must be split by the applicable force. 

	Regarding claim 11, Allegre in view of Kajikawa discloses 
wherein the laser delivery assembly (Allegre: element between “Clark-MXR CPA2010” and “Mirror 2”; Fig. 3.1) is configured to selectively (Allegre: driven by a programmable, DC-balanced, periodic voltage signal from a function generator (Tektronix AFG3021B); Page 59, Section 3.2, line 10-11, Fig. 3.1) rotate the at least one of the waveplate (Allegre: a halfwave-plate, /2 plate; Page 59, Section 3.2, line 4, Fig. 3.1) or the substrate (Allegre: 380μm thick stainless steel samples; Page 69, Section 3.5, lines 2-1 from the end) such that the polarization angle (Allegre: this vertical phase shift as p; Page 78, line 6, Fig. 4.2) and the process path angle (Allegre: an attitude angle, with respect to the horizontal axis of the stainless steel sample, of the tangential vector on the dashed-line circle in Fig. 3.4: (a) to “the programmed beam path”; Page 62, Section 3.4, lines 3-4, Fig. 3.4) are the same (Allegre: the horizontal direction of white “beam path” parallel with the horizontal “yellow double arrow of the s-polarization”; Table 3.3

    PNG
    media_image6.png
    400
    778
    media_image6.png
    Greyscale
) along at least a portion (Allegre: the horizontally white segment; Table 3.3) of the process path such that the instantaneous direction (Allegre: the tangential vector to “the programmed beam path”; Page 62, Section 3.4, lines 3-4) of the process path and the instantaneous direction (Allegre: the direction of its polarization rotated by an angle of relative to that of the incident polarization; Page 81, Section 4.2.4.3, line 3, Fig. 4.3) of polarization are parallel (Allegre: the horizontal direction of white “beam path” parallel with the horizontal “yellow double arrow of the s-polarization”; Table 3.3).

	Regarding claim 12, Allegre in view of Kajikawa discloses
wherein the laser delivery assembly (Allegre: element between “Clark-MXR CPA2010” and “Mirror 2”; Fig. 3.1) is configured to selectively (Allegre: driven by a programmable, DC-balanced, periodic voltage signal from a function generator (Tektronix AFG3021B); Page 59, Section 3.2, line 10-11, Fig. 3.1) rotate the at least one of the waveplate (Allegre: a halfwave-plate, /2 plate; Page 59, Section 3.2, line 4, Fig. 3.1) or the substrate (Allegre: 380μm thick stainless steel samples; Page 69, Section 3.5, lines 2-1 from the end) such that the polarization angle (Allegre: this vertical phase shift as p; Page 78, line 6, Fig. 4.2) and the process path angle (Allegre: an attitude angle, with respect to the horizontal axis of the stainless steel sample, of the tangential vector on the dashed-line circle in Fig. 3.4: (a) to “the programmed beam path”; Page 62, Section 3.4, lines 3-4, Fig. 3.4) are different (Allegre: the vertical “Direction of scanning” in Fig. 3.3 perpendicular to the double black arrow in Fig. 3.3

    PNG
    media_image7.png
    524
    766
    media_image7.png
    Greyscale
) along at least a portion (Allegre: the vertical “Direction of scanning” in Fig. 3.3) of the process path such that the instantaneous direction (Allegre: the tangential vector to “the programmed beam path”; Page 62, Section 3.4, lines 3-4) of the process path and the instantaneous direction (Allegre: the direction of its polarization rotated by an angle of relative to that of the incident polarization; Page 81, Section 4.2.4.3, line 3, Fig. 4.3) of polarization are non-parallel (Allegre: the vertical “Direction of scanning” in Fig. 3.3 perpendicular to the double black arrow in Fig. 3.3).

Regarding claim 13, Allegre in view of Kajikawa discloses
wherein the substrate (Kajikawa: a crystalline hard and brittle material such as sapphire Q; P55:2-3, 7) is at least partially transparent (Kajikawa: the transparency of “a crystalline hard and brittle material such as sapphire Q”; P55:2-3, 7) to the laser beam (Kajikawa: a laser beam P; P42:3-4, Fig. 32).

	Regarding claim 14, Allegre in view of Kajikawa discloses 
wherein the separation line (Allegre: the horizontal and vertical lines of white “beam path”; Table 3.3

    PNG
    media_image6.png
    400
    778
    media_image6.png
    Greyscale
) includes a plurality of laser-induced channels (Allegre: “cross-shaped cutting”; Table 3.3) positioned at a plurality of spaced apart locations (Allegre: the vertical and horizontal locations of “cross-shaped cutting”; Table 3.3).

	Regarding claim 15, Allegre in view of Kajikawa discloses 
wherein the laser system is configured to selectively (Allegre: driven by a programmable, DC-balanced, periodic voltage signal from a function generator (Tektronix AFG3021B); Page 59, Section 3.2, line 10-11, Fig. 3.1) rotate the at least one of the waveplate (Allegre: a halfwave-plate, /2 plate; Page 59, Section 3.2, line 4, Fig. 3.1) or the substrate (Allegre: 380μm thick stainless steel samples; Page 69, Section 3.5, lines 2-1 from the end) based on (i) the instantaneous direction (Allegre: the direction of its polarization rotated by an angle of relative to that of the incident polarization; Page 81, Section 4.2.4.3, line 3, Fig. 4.3) of polarization of the laser beam (Allegre: The output from a femtosecond laser; Page 59, Section 3.2, line 1, Fig. 3.1) and (ii) the process path angle (Allegre: an attitude angle, with respect to the horizontal axis of the stainless steel sample, of the tangential vector on the dashed-line circle in Fig. 3.4: (a) to “the programmed beam path”; Page 62, Section 3.4, lines 3-4, Fig. 3.4) to prevent (Kajikawa: without making the directions of splitting; P56:10-12) the formation (Kajikawa: formed; P76:2) of microcracks (Kajikawa: cracks; P76:2) between adjacent laser-induced channels (Kajikawa: the processing marks; P76:6).

	Regarding claim 16, Allegre in view of Kajikawa discloses 
wherein the laser system is configured to selectively (Allegre: driven by a programmable, DC-balanced, periodic voltage signal from a function generator (Tektronix AFG3021B); Page 59, Section 3.2, line 10-11, Fig. 3.1) rotate the at least one of the waveplate (Allegre: a halfwave-plate, /2 plate; Page 59, Section 3.2, line 4, Fig. 3.1) or the substrate (Allegre: 380μm thick stainless steel samples; Page 69, Section 3.5, lines 2-1 from the end) based on (i) the instantaneous direction (Allegre: the direction of its polarization rotated by an angle of relative to that of the incident polarization; Page 81, Section 4.2.4.3, line 3, Fig. 4.3) of polarization of the laser beam (Allegre: The output from a femtosecond laser; Page 59, Section 3.2, line 1, Fig. 3.1) and (ii) the process path angle (Allegre: an attitude angle, with respect to the horizontal axis of the stainless steel sample, of the tangential vector on the dashed-line circle in Fig. 3.4: (a) to “the programmed beam path”; Page 62, Section 3.4, lines 3-4, Fig. 3.4) to cause (Kajikawa: splitting; P55:6) the formation (Kajikawa: formed; P76:2) of microcracks (Kajikawa: cracks; P76:2) between adjacent laser-induced channels (Kajikawa: the processing marks; P76:6).

	Regarding claim 17, Allegre in view of Kajikawa discloses
wherein the laser delivery assembly (Allegre: element between “Clark-MXR CPA2010” and “Mirror 2”; Fig. 3.1) includes a base (Kajikawa: a stage 2; P43:3, Fig. 2) configured to support the substrate (Allegre: 380μm thick stainless steel samples; Page 69, Section 3.5, lines 2-1 from the end), wherein the base is at least one (Allegre: “4-axis stage”; Fig. 3.1) of a movable base (Allegre: “4-axis stage”; Fig. 3.1) or a stationary base (Kajikawa: a stage 2; P43:3, Fig. 2).

	Regarding claim 18, Allegre in view of Kajikawa discloses
wherein the laser delivery assembly (Allegre: element between “Clark-MXR CPA2010” and “Mirror 2”; Fig. 3.1) includes a motion device (Kajikawa: the device for “adjusting the angle formed by the direction of the crystallographic axis S with respect to the electric field direction of the laser beam P”; P52:8-10) positioned to facilitate selectively (Allegre: driven by a programmable, DC-balanced, periodic voltage signal from a function generator (Tektronix AFG3021B); Page 59, Section 3.2, line 10-11, Fig. 3.1) rotating the waveplate (Allegre: a halfwave-plate, /2 plate; Page 59, Section 3.2, line 4, Fig. 3.1).

	Regarding claim 19, Allegre discloses
A laser system (Advanced polarization control for optimizing ultrafast laser micro-processing, title,
Figs. 3.1, 4.2

    PNG
    media_image1.png
    384
    784
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    517
    766
    media_image2.png
    Greyscale
) comprising:

(a femtosecond laser (Clark-MXR CPA2010, with a minimum pulse width of 160fs, 775nm central wavelength, spectral bandwidth of 5nm, 1mJ maximum pulse energy, 1kHz repetition rate and horizontal linear polarization); Page 59, Section 3.2, lines 1-3, Fig. 3.1); and

a laser delivery assembly (element between “Clark-MXR CPA2010” and “Mirror 2”; Fig. 3.1) including a waveplate (a halfwave-plate, /2 plate; Page 59, Section 3.2, line 4, Fig. 3.1);

wherein the laser delivery assembly is positioned to receive a laser beam (The output from a femtosecond laser; Page 59, Section 3.2, line 1, Fig. 3.1) from the laser and direct the laser beam toward a substrate (380μm thick stainless steel samples; Page 69, Section 3.5, lines 2-1 from the end) to facilitate forming a separation line (the line of “the programmed beam path”; Page 62, Section 3.4, lines 3-4) within the substrate along a process path (the programmed beam path; Page 62, Section 3.4, lines 3-4); and

wherein the laser delivery assembly is configured to selectively (driven by a programmable, DC-balanced, periodic voltage signal from a function generator (Tektronix AFG3021B); Page 59, Section 3.2, line 10-11, Fig. 3.1) rotate at least one of the waveplate or the substrate to control a polarization angle (this vertical phase shift as p; Page 78, line 6, Fig. 4.2) of the laser beam based on (i) an instantaneous direction (the direction of its polarization rotated by an angle of relative to that of the incident polarization; Page 81, Section 4.2.4.3, line 3, Fig. 4.3) of polarization of the laser beam, (ii) an instantaneous direction (the tangential vector to “the programmed beam path”; Page 62, Section 3.4, lines 3-4) of the process path, and (iii) a direction of the substrate.

	Allegre discloses “a direction of the substrate” as mapped above, but is silent regarding
a crystalline plane of the substrate

	However Kajikawa discloses, in the same field for “Laser scribe Processing Method” (title, Fig. 2

    PNG
    media_image5.png
    528
    643
    media_image5.png
    Greyscale
), 
a direction (a direction from the “directions of splitting along the cleavage plane of the target substance Q”; P55:5-7, Fig. 2) of a crystalline plane (“the cleavage plane” from “directions of splitting along the cleavage plane of the target substance Q”; P55:5-7, Fig. 2) of the substrate (a crystalline hard and brittle material such as sapphire Q; P55:2-3, 7)


	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Allegre with Kajikawa by replacing Allegre’s machining stainless steel sample without considering a crystalline plane with Kajikawa’s “directions of splitting along the cleavage plane of the crystalline hard and brittle material such as sapphire Q” in order to make use of the well-known fact that a crystalline hard and brittle material has crystalline boundary-planes and a crack propagates very easily along the crystalline boundary plane with minimal force so that the energy to split the crystalline hard and brittle material can be minimized by splitting along the crystalline boundary plane of the crystalline hard and brittle material similar to obtaining a stone slab out of a stone bed in a quarry when the applicable force is limited and the crystalline hard and brittle material must be split by the applicable force. 

	Regarding claim 20, Allegre in view of Kajikawa discloses
wherein the separation line includes a plurality of laser-induced channels positioned at a plurality of spaced apart locations, and wherein the laser delivery assembly (Allegre: element between “Clark-MXR CPA2010” and “Mirror 2”; Fig. 3.1) is configured to selectively (Allegre: driven by a programmable, DC-balanced, periodic voltage signal from a function generator (Tektronix AFG3021B); Page 59, Section 3.2, line 10-11, Fig. 3.1) rotate the at least one of the waveplate (Allegre: a halfwave-plate, /2 plate; Page 59, Section 3.2, line 4, Fig. 3.1) or the substrate (Allegre: 380μm thick stainless steel samples; Page 69, Section 3.5, lines 2-1 from the end) to (i) selectively prevent (Kajikawa: without making the directions of splitting; P56:10-12) the formation (Kajikawa: formed; P76:2) of microcracks (Kajikawa: cracks; P76:2) between adjacent laser-induced channels (Kajikawa: the processing marks; P76:6) and (ii) selectively cause (Kajikawa: splitting; P55:6) the formation (Kajikawa: formed; P76:2) of the microcracks (Kajikawa: cracks; P76:2) between the adjacent laser-induced channels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O’Brien (US 2002/0190435), Anzue (US 2011/0266575), Yokogawa (US-20130001513), Pan (US-6366468), Chemla (US-4597638), Haraiwa (US-6994747), Fabiny (US-6449096), Vink (US-20150034591), Essaian (US-20120163403), Sawabe (US-20150034617), Ishii (US-20110228035), Shimomura (US-20050026401).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942. The examiner can normally be reached 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761